Title: To Thomas Jefferson from William Keteltas, 29 March 1805
From: Keteltas, William
To: Jefferson, Thomas


                  
                     Dr Sir 
                     
                     New York 29h March 1805
                  
                  Perceivng that two Commissioners Are to be Appointed for upper Louisiana, and Advised to make the follng Appeal to Your Magnanimity and Patriotizm Under Injuries unmerited and Unparrelled—Injuries Which it becomes Me to forgive Considering the frailties of humanature—I should Consider it a favour Conferd by the President, to have one of those places If they Are disposed of. Should Any other Present Equally Respectable, & honorable, I hope to Merit the Presidents Consideration. Havg a family, It is Important for Me to Know should I Obtain an Appointment, the fact before the 1st of May, to Make Arrangments Accordingly The President May be Assured of My personal Esteem and Respect, Uniform Attatchment too, And firm support of his Administration Which has been frank, and sincere Under All Circumstances. 
                  Yours &c
                  
                     Wm Keteltas 
                     
                  
               